Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141407                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  BETH HOFFMAN, Personal Representative of                                                            Alton Thomas Davis,
                                                                                                                         Justices
  the Estate of EDGAR BROWN, Deceased,
                Plaintiff-Appellee,
  v                                                                 SC: 141407
                                                                    COA: 289011
                                                                    Calhoun CC: 2003-003576-NH
  DR. PETER BARRETT,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 3, 2010
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of Ligons v Crittenton Hosp (Docket No. 139978) and Green v Pierson (Docket
  No. 140808) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
           d1115                                                               Clerk